TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 26, 2019



                                       NO. 03-18-00123-CV


                        Houston Independent School District, Appellant

                                                  v.

                            Texas Workforce Commission, Appellee




         APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
           AFFIRMED ON REHEARING -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on November 28, 2017. The

Court’s opinion and judgment dated April 25, 2019, are withdrawn. Having reviewed the record

and the parties’ arguments, the Court holds that there was no reversible error in the trial court’s

judgment. Therefore, the Court affirms the trial court’s judgment. The appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.